Citation Nr: 0200327	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-20 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.  

This matter arises from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
providing the evidence necessary to substantiate his claim, 
and has obtained and fully developed all relevant evidence 
necessary for the equitable disposition of this appeal to the 
extent practicable.  

2.  The veteran was wounded in combat during the Korean 
Conflict, and was awarded the Purple Heart Medal.  

3.  The medical evidence fails to show that the veteran has 
been diagnosed as having PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.126(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has incurred PTSD as a result of 
his combat experiences during the Korean Conflict.  During 
the pendency of this appeal, Congress passed the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5016, 5107, 5126), which, among other 
things, amended 38 U.S.C.A. § 5107 to eliminate the well-
grounded requirement.  The VCAA is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, § 7, subpart (a), 114 Stat. 2096, 2099; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board must now adjudicate the veteran's claim in light of the 
VCAA and implementing regulations.  

The VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  

Essentially, the VCAA eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  However, the VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

The VCAA also includes new notification provisions.  
Specifically, it requires the VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to inform the claimant 
and the claimant's representative which evidence is to be 
provided by the claimant, and which evidence, if any, the VA 
will attempt to obtain for the claimant.  

As to whether the VA has met its duty to assist the veteran 
in light of the VCAA, the RO has requested that all records 
identified by the veteran be obtained and associated with his 
claims file.  In that regard, in response to a query by the 
RO, the veteran indicated that he had only received treatment 
from his local VA Medical Center (VAMC), and that he had not 
undergone any private medical treatment.  The VA clinical 
treatment records were obtained and associated with the 
claims file.  In addition, the veteran underwent a VA rating 
examination to assess whether a psychiatric disability was 
present.  The veteran was also offered the opportunity to 
present personal hearing testimony before a Member of the 
Board or before a Hearing Officer at the RO, but he declined 
that opportunity.  

The RO further notified the veteran via various 
correspondence of the elements necessary to substantiate his 
claim for service connection for PTSD.  The Board finds that 
the VA assistance was thorough and consistent with the 
requirements of the newly enacted statutory and regulatory 
provisions regarding VA's duty to assist, and the veteran's 
claim for service connection may now be reviewed on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

As noted, the veteran contends that he has incurred PTSD as a 
result of his combat experiences in the Korean Conflict.  
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  However, VA regulations reflect 
that symptoms attributable to PTSD are often not manifested 
in service.  Accordingly, service connection for PTSD 
requires [1] a current medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2001); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

As a preliminary matter, the Board recognizes that the 
veteran served in combat during the Korean Conflict.  The 
veteran has submitted statements recounting the incident in 
Korea in which he was wounded.  According to the veteran, he 
was assigned as a member of a recoilless rifle team, and had 
come under enemy artillery or mortar fire.  He was wounded by 
shrapnel, and upon having been evacuated to a rear area first 
aid station, was advised that his partner had been killed.  
As reflected by his service personnel records and his service 
discharge form, DD-214, he was awarded the Purple Heart Medal 
for shrapnel wounds sustained in combat.  Moreover, service 
connection was established for multiple fragment or gunshot 
wounds by a September 1958 rating decision.  Given such 
evidence, the Board finds that the veteran's statements 
regarding his claimed stressors are credible and are wholly 
consistent with the circumstances, conditions, and hardships 
of his wartime service in Korea.  Accordingly, the Board 
concludes that such statements serve to establish the 
occurrence of his claimed stressors.  See generally 
38 U.S.C.A. § 1154(b).  

In response to queries by the RO regarding medical treatment, 
the veteran stated that he had not undergone any private 
medical treatment, but had only been treated at his local 
VAMC.  Those records were obtained, but fail to disclose that 
the veteran had sought treatment for or had been diagnosed 
with any psychiatric disorder.  Records dating from May 1998 
through October 2000 disclose that the veteran was primarily 
seen for treatment for hearing loss.  He was noted to have 
received treatment for skin lesions.  No other medical 
treatment records were located.  

The veteran underwent a VA rating examination in January 
2000.  He was found to have mild residuals from his shrapnel 
wounds; no psychiatric examination was requested or performed 
at that time.  An August 2000 VA rating examination was 
conducted for evaluating bilateral hearing loss, and it was 
pointed out that the veteran had been exposed to a great deal 
of acoustic trauma during service and afterwards.  

In June 2001, the veteran underwent a VA psychiatric 
examination.  At that time, the veteran recounted his 
military history, and indicated to the examiner that he had 
been wounded in combat in Korea.  The veteran did not 
describe any psychiatric problems, and stated that he had not 
undergone any treatment for PTSD or other psychiatric 
disorder.  According to the veteran, he had not experienced 
any significant anxiety, depression, or other psychiatric 
problems.  The examiner noted no history of alcohol or drug 
abuse.  In addition, the examiner reported that the veteran 
was retired after having worked for a number of years for the 
U.S. Postal Service, and that he had been married and 
divorced twice.  He reported having two grown children and 
limited friends.  On examination, the veteran was not found 
to have any psychiatric disorder.  He arrived on time for his 
interview, was dressed appropriately and neatly, and did not 
exhibit any abnormal muscle or other movement.  The veteran 
answered questions appropriately and relevantly, and his 
voice was normal in tone and volume.  The veteran's speech 
generally was characterized as being coherent and focused.  
Further, there was no evidence of abnormal thoughts, no 
thought disorganization, no tangential or circumstantial 
thinking, no delusions, hallucinations, or paranoia, and no 
evidence of psychosis, suicidal or homicidal ideation.  The 
veteran did not indicate that he experienced any problems 
with sleeping, and his appetite was described as 'fine.'  The 
examiner found the veteran's judgment to be appropriate, and 
that he had an average fund of knowledge.  However, the 
examiner found that the veteran had limited insight into his 
psychological background.  The examiner concluded that no 
Axis I psychiatric diagnoses were found.  He indicated that 
the veteran's primary difficulty appeared to involve social 
isolation.  

The Board has evaluated the foregoing, and must conclude that 
the evidence fails to establish that the veteran currently 
has a diagnosis of PTSD.  While it is acknowledged that the 
veteran served in combat during the Korean Conflict, and that 
his claimed stressors are entirely consistent with such 
service and are therefore inherently credible, the veteran 
has not been diagnosed with PTSD or any other psychiatric 
disorder.  As discussed, he has not been treated for PTSD or 
other psychiatric problems, and during the course of his 
psychiatric examination, denied having experienced any 
problems known to be associated with PTSD symptomatology.  
The veteran was examined by VA for purposes of determining 
whether he had PTSD, and after conducting a clinical 
examination, the examiner concluded that no psychiatric 
disorders, to include PTSD, were present.  Accordingly, 
absent a diagnosis of PTSD, the veteran's claim must be 
denied.  

In reaching this conclusion, the Board does not doubt the 
sincerity of the veteran's belief that he has PTSD as a 
result of his wartime service.  However, such statements by 
the veteran do not constitute medical evidence.  As a 
layperson, lacking in medical training and expertise, the 
veteran is not competent to render an opinion or address an 
issue requiring medical expertise, such as a medical 
diagnosis or opinion as to medical etiology.  See generally 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the Board 
finds that the veteran's contentions, by themselves, cannot 
be accepted as significantly probative evidence in this 
regard.  

The Board concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
PTSD.  Service connection for that disability is therefore 
denied.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim 
for service connection, the doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

